—In a proceeding to compel pre-action disclosure pursuant to CPLR 3102 (c), Cablevision Systems Corporation, sued herein as Cablevision, Inc., appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated July 16, 1992, which granted the application.
Ordered that the order is reversed, on the law, with costs, and the application is denied.
The courts of this State have not countenanced a cause of action to recover damages for wrongful discharge based on provisions in a personnel policy manual absent proof of an express agreement limiting the employer’s right to discharge at-will employees upon which the employee relied to his or her detriment (see, Scheiber v St. John's Univ., 195 AD2d 544; Baker v Citibank, 178 AD2d 627; Paolucci v Adult Retardates Ctr., 182 AD2d 681; Paruolo v Cohen, 167 AD2d 454; Scordo v Scaturro Supermarkets, 160 AD2d 932; Marvin v Kent Nursing Home, 153 AD2d 553). Accordingly, the petitioner has not demonstrated facts which fairly indicate that she has some cause of action against the appellant which warrants preaction disclosure (see, Stewart v Socony Vacuum Oil Co., 3 AD2d 582, 583; see also, Liberty Imports v Bourguet, 146 AD2d 535; Matter of Gleich v Kissinger, 111 AD2d 130, 131; Hoffman v Batridge, 155 Misc 2d 862; Hill v Springer, 132 Misc 2d 1012). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.